DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 12/29/2020 are under consideration.
Claims 1-10 are treated on the merits in this action. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Objections
Claim 1 is objected to because of the following informalities:  there should be a space between “adhesion” and “after” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claims refer to a use without setting forth any active step. This is an improper process claim. See MPEP 2173.05(q).
This rejection may be overcome by deleting “use of” from claims 1-10. 
Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 refer to the use of a nanofiber membrane of small molecule drug without setting forth any active steps defining a process of use. See MPEP 2173.05(q).
Clarification is required. 
In light of the fact that the claims do not define a process using positively recited active steps, the claims are being examined as product claims. Limitations referring to the manner in which the nanofiber membrane are made are interpreted as product by process limitations. Recitations referring to a use, i.e., the preparation of a medical apparatus for anti-adhesion after surgery are treated as an intended use of the product claimed.
Applicant may overcome this rejection by clarifying the claims are directed to a product. If the claims were amended to delete recitations of “a use of” and “the use of”, then this rejection may be overcome. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 includes the limitation of: wherein the nanofiber membrane is produced by a method comprising the steps of: preparing a first spinning solution and a second spinning solution, respectively, wherein the first spinning solution is gelatin/polycaprolactone spinning solution containing Axitinib, and the second spinning solution is gelatin/polycaprolactone spinning solution not containing Axitinib; extracting the first spinning solution, the second spinning solution in sequence, and the first spinning solution is implemented for electrospinning process; finally, obtaining a nanofiber membrane with a sandwich structure.
The process steps are not clear. For example, extracting the first spinning solution, the second spinning solution in sequence and the first spinning solution is implemented for electrospinning process does not clearly define the process steps claimed. It is not clear what extracting the first spinning solution was intended to mean, and it is not clear what the order of the sequential depositing was intended.
Clarification is required.
For the purposes of this action, the limitations of claim 9 are interpreted for the structure implied by the steps, i.e., the nanofiber membrane has a sandwich structure in any order.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, CN 105903089 A and Puder, US 20100222371 A1.
Feng, CN 105903089 A
Feng teaches a gelatin/polyacaproloactone nanofiber membrane prepared using a process of electrostatic spinning and having utility in postoperative adhesion prevention (Feng, e.g., Abstract, Title, and claims). 
Applicable to claims 2-3: Feng teaches the membrane useful for cardiac surgery and preventing adhesion between heart and pericardium (Feng, e.g., pg. 5, ¶ 2).
Applicable to claim 7: Feng teaches a gelatin/polycaprolactone nanofiber membrane (Feng, e.g., claims). 
Applicable to claim 8: Feng teaches the nanofiber membrane obtained by electrospinning (Feng, e.g., Abstract). 
Feng does not teach the membrane containing a small molecule drug effective for inhibiting vascular endothelial growth factor receptors, e.g., axitinib.
Puder teaches methods for preventing postoperative adhesion comprising administering compounds effective for inhibiting vascular endothelial growth factor receptors (Puder, e.g., 0053, table 1) such as axitinib (Puder, e.g., claim 1). Puder teaches the method including direct administration on the site of the expected adhesion (Puder, e.g., 0035).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a nanofiber membrane for preventing adhesions as understood from Feng by modifying the nanofiber membrane with compounds effective for inhibiting vascular endothelial growth factor receptors such as axitinib with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the adhesion prevention properties of the nanofiber membrane. The skilled artisan would have had a reasonable expectation of success since Puder teaches axitinib may be administered directly to the site of expected adhesion. This is a combination of two known materials separately suggested for preventing postsurgical adhesions to arrive at a third material useful for the same purpose. 
Accordingly, the subject matter of claims 1-4 and 7-8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, CN 105903089 A in view of Puder, US 20100222371 A1 and Garcia, US 20150072008 A1.
Feng teaches a gelatin/polyacaproloactone nanofiber membrane prepared using a process of electrostatic spinning and having utility in postoperative adhesion prevention (Feng, e.g., Abstract, Title, and claims). 
Applicable to claims 2-3: Feng teaches the membrane useful for cardiac surgery and preventing adhesion between heart and pericardium (Feng, e.g., pg. 5, ¶ 2).
Applicable to claim 7: Feng teaches a gelatin/polycaprolactone nanofiber membrane (Feng, e.g., claims). 
Applicable to claim 8: Feng teaches the nanofiber membrane obtained by electrospinning (Feng, e.g., Abstract). 
Feng does not teach the membrane containing a small molecule drug effective for inhibiting vascular endothelial growth factor receptors, e.g., axitinib.
Puder teaches methods for preventing postoperative adhesion comprising administering compounds effective for inhibiting vascular endothelial growth factor receptors (Puder, e.g., 0053, table 1) such as axitinib (Puder, e.g., claim 1). Puder teaches the method including direct administration on the site of the expected adhesion (Puder, e.g., 0035).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a nanofiber membrane for preventing adhesions as understood from Feng by modifying the nanofiber membrane with compounds effective for inhibiting vascular endothelial growth factor receptors such as axitinib with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the adhesion prevention properties of the nanofiber membrane. The skilled artisan would have had a reasonable expectation of success since Puder teaches axitinib may be administered directly to the site of expected adhesion. This is a combination of two known materials separately suggested for preventing postsurgical adhesions to arrive at a third material useful for the same purpose. 
The combined teachings of Feng and Puder do not expressly teach the amount of axitinib is not less than 1% or in the range of from 2% to 30%.
Garcia teaches an electrospun nonwoven membrane similar to those of Feng, comprising a therapeutic agent like those of Puder, e.g., sunitinib (Garcia, e.g., 0055), wherein the therapeutic agent is loaded in an amount ranging from 0.001 to 20% by weight with respect to the weight of the nonwoven membrane (Garcia, e.g., claim 6). 
Garcia provides a teaching which would have provided one skilled in the art with general conditions suitable for combining the technique of Puder with that of Feng. That is, Garcia provides a teaching of the general conditions effective for incorporating therapeutic agents of Puder such as axitinib to improve the adhesion prevention properties of the nanofiber membrane known from Feng. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize an amount of axitinib in a nanofiber membrane as understood from the combined teachings of Feng and Puder within the range suggested by Garcia with a reasonable expectation of success. The skilled artisan would have been motivated to look to Garcia for guidance on amounts of active agents suggested by Puder which could be incorporated into a nanofiber membrane known from Feng for improved adhesion prevention properties with a reasonable expectation of success. 
Applicable to claim 9: claim 9 is interpreted as a product by process claim. The structural limitations implied by the process steps of claim 9 includes a sandwich structure containing layers with and without drug. Garcia teaches this arrangement, e.g., claim 11, teaches a layered membrane including a layer without drug, a layer with drug and a layer without drug which appears to be a sandwich structure as claimed containing the drug between two independent layers of polymer fibers without drug. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Feng and Puder using the layering technique suggested in Garcia to improve the nanofiber membrane in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to adopt the structural features suggested in Garcia for the improved controlled and sustained release of the drug as suggested in Garcia. The skilled artisan would have had a reasonable expectation of success since Garcia teaches this arrangement for incorporating the same drugs suggested by Puder into a nanofiber membrane as known from Feng. 
Accordingly, the subject matter of claims 1-9 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, CN 105903089 A and Puder, US 20100222371 A1 as applied to claims 1-4 and 7-8 above and further in view of Son, Arch Pharm Res, 37, 2014.
Claims 9-10 recite wherein clauses defining a process by which the product of claim 7 is produced. The structural features implied by the process steps are taken into consideration. 
Applicable to claim 9: the combined teachings of Feng and Puder do not expressly teach the sandwich structure implied by the process steps of claim 9.
Applicable to claim 10: the combined teachings of Feng and Puder do not expressly teach coaxial spinning of two polymer solutions, the first containing drug and the second not containing drug to achieve a core-shell fiber.
Son teaches incorporating drugs into a nanofiber faces the problem of initial burst release due to the high surface to volume ratio of the nanofiber (Son, e.g., pg. 69, Introduction, ¶ 2). This drawback makes sustained release and control over release kinetics difficult.
To solve this problem, Son teaches the techniques of co-axial electrospinning and layer by layer electrospinning were known and used for incorporating drugs into nanofibers. See Son, e.g., pg. 72, Fig. 2.
Control over burst release and drug release kinetics are improved by either technique, e.g., core/shell nanofibers exhibits reduced initial burst release of core loaded drug since the shell layer prevents initial diffusion. This provides increased control over release and longer therapeutic delivery windows (Son, e.g., pg. 72, c2:¶ 1). Similarly, layer by layer techniques which appear to result in a sandwich structure (Son, e.g., pg. 72, Fig. 2 bottom). The drug free polymer layers function as a barrier, limiting initial drug release, like the shell of the core-shell fibers. See Son, e.g., ¶ bridging pp. 72-73.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to incorporate compounds effective for inhibiting vascular endothelial growth factor receptors such as axitinib for preventing postoperative adhesions taught by Puder into a nanofiber membrane for preventing postoperative adhesions as understood from Feng using techniques known from Son to improve control over the drug release kinetics in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to do so with a reasonable expectation of success since Son teaches these techniques for overcoming the initial burst release of drugs due to the high surface to volume ratio of the nanofibers.
Accordingly, the subject matter of claims 1-4 and 7-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615